Citation Nr: 0941583	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963, 
and from August 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO that, in pertinent part, denied the Veteran's claims.  The 
Veteran filed a timely appeal of these determinations to the 
Board.

In June 2008, the Veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge at the 
local regional office.  The RO scheduled the hearing for July 
2009.  The Veteran did not appear for the hearing and, since 
that time, has not requested the opportunity to testify at 
another Board hearing.  In light of the above, the Board 
finds that the request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  

Because the assigned evaluation for the Veteran's service-
connected left ear hearing loss does not represent the 
maximum rating available for this condition, the Veteran's 
claim challenging the evaluation remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The service-connected left hearing loss is not shown to be 
productive of worse than level III hearing acuity in the left 
ear.




CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In the present case, the RO, in letters dated in September 
2007 and July 2008, provided the Veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was generally invited to send 
information or evidence to VA that may support his claims, 
was advised of the basic law and regulations governing his 
claims and the basis for the decisions regarding his claims, 
and was also informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
Veteran's behalf.

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service private and VA medical records, VA examinations, 
and statements submitted by the Veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increase rating.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the Veteran's left ear hearing loss is 
currently rated as noncompensable under Diagnostic Code 6100 
of the Rating Schedule.  Under this Code, defective hearing 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (hertz).  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non service-connected  ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).  

The medical evidence in this case consists primarily of 
audiological evaluations dated in October 2007 and July 2008.  
These examinations reveal maximum pure tone threshold levels, 
in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
      50
45
40-45
30-35
65

The Veteran's speech audiometry revealed speech recognition 
ability of 76 - 88% for the left ear.

The mechanical application of the rating schedule to the 
examination of record shows that the Veteran has at most 
level III hearing in the left ear.  Under 38 C.F.R. § 4.85, 
this evaluation warrants a noncompensable rating for the 
Veteran's left ear hearing loss.  38 C.F.R. § 4.85; 
Diagnostic Code 6100.  In light of the foregoing, entitlement 
to a higher evaluation for the Veteran's disability is not 
warranted.  

Extraschedular consideration

This decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the Veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

TDIU consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability. Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record as the 
evidence of record fails to show that the Veteran is 
unemployable. 

In this regard, the evidence contained in the Veteran 's 
claims file does not indicate that the Veteran is 
unemployable due to his service-connected disabilities.  
Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 10 percent 
disabling.  And the Veteran 's medical records do not 
indicate that he is otherwise unemployable due to his 
disabilities.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted. 


ORDER

A compensable evaluation for left ear hearing loss is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of entitlement to service connection 
for right ear hearing loss must be remanded for further 
action.  

The Veteran's claims file contains a July 2008 VA examination 
that indicated that the Veteran has right ear hearing loss 
for VA purposes.  The examiner also found that the Veteran 
has tinnitus that is likely the result of hazardous noise 
levels in service.  The examiner was not requested to, and 
did not, offer an opinion regarding the Veteran's right ear 
hearing loss and its relationship with his military service.  
After this examination, the Veteran was granted service 
connection for tinnitus.  

The Veteran was also afforded VA examinations dated in 
February 2002 and October 2007.  These examinations also 
noted right ear hearing loss for VA purposes.  The examiners 
were not requested to give an opinion regarding the Veteran's 
right ear hearing loss.

Based on the foregoing, the Board finds that the Veteran's 
claim must be remanded, and that upon remand, the RO should 
arrange for the Veteran's claims folder to be reviewed by the 
examiner who prepared the July 2008 VA audiological 
examination neurological (or a suitable substitute if this 
examiner is unavailable), for the purpose of preparing an 
addendum that specifically addresses whether the Veteran's 
right ear hearing loss had its onset in or as a result of his 
military service.  Pursuant to the VCAA, such an examination 
is required to adjudicate the Veteran's claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4), 3.303.

Prior to affording the Veteran a VA examination, the Board 
notes that any outstanding medical records relevant to the 
Veteran's claim should be associated with his claims file.  
In this regard, the Board notes that the Veteran has received 
recent treatment at the Memphis VA Medical Center.  Records 
of his care at this facility, dated since April 2008, should 
therefore be associated with the veteran's claims file.  The 
Veteran should also be afforded an opportunity to submit any 
additional records that may be relevant to his claim.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his hearing loss 
since service.  This should include 
medical treatment records from the 
Memphis VA Medical Center dated since 
April 2008.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
July 2008 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that specifically 
addresses whether the Veteran has right 
ear hearing loss that is related to or 
had its onset during service.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hearing loss found to be present.  If 
the examiner diagnoses the Veteran as 
having right ear hearing loss, the 
examiner should specify the diagnosis and 
offer an opinion as to whether it is at 
least as likely as not that the condition 
had its onset in or as a result of the 
Veteran's military service.  The examiner 
must also discuss any relationship 
between the claimed right ear hearing 
loss and the service-connected left ear 
hearing loss/tinnitus.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  
        
3.  After completion of the foregoing, the 
RO should again review the claim.  If any 
determination remains adverse, the Veteran 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


